PER CURIAM.
Defendant, incarcerated under a sentence of 144 years, seeks review from the summary denial of his Fla.R.Crim.P. 3.850 motion to vacate sentence. The appeal is pursuant to Fla.R.App.P. 9.140(g), which requires that this court reverse for an evidentiary hearing “unless the record shows conclusively that the appellant is entitled to no relief.” After considering the record and the specially requested brief of the State, we find an evidentiary hearing to have been necessary. The matter is thus remanded for a hearing.
REMANDED.
ANSTEAD, C.J., and BERANEK and DELL, JJ., concur.